DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of allergy, food allergy and a neuritin polypeptide that is not linked to an Ig constant region or a polymer was previously acknowledged. 
 Claims 12-15, 55, 57, 58 and 62 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 4/12/22, Applicants amended claim 1. 
Claims 1, 9-15, 17, 55, 57-58, 61-62 are pending. 
Claims 1, 9-11, 17 and 61 read on the elected species and are under consideration. 
Drawings-NEW
The drawings are objected to because the text of Fig. 13 is faded. The amino acid at certain positions is faded and cannot be identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 9-11, 17 and 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection has been modified necessitated by amendment of the claims.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a method for inhibiting plasma cell differentiation in a subject having an IgE mediated disorder, wherein the IgE mediated disorder is not an autoreactive B cell disorder, the method comprising administering a neuritin polypeptide to the subject, wherein the neuritin polypeptide is selected from the group consisting of: (1) a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, 4 and 6; and (2) a polypeptide comprising an amino acid sequence that is distinguished from the amino acid sequence of SEQ ID NO: 2, 4 and 6 by an amino acid substitution at one or more of positions 90, 103, 112, 113,120-131 and 138, wherein a B cell of the subject is contacted with the neuritin polypeptide, to thereby inhibit PC differentiation in the subject. Please note that the claims are not drawn to treatment of an IgE mediated disorder that is not an autoreactive B cell disorder, the claims are drawn to a method of inhibiting plasma cell differentiation in a subject with an IgE mediated disorder.
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. In the instant case, the specification defines “neuritin polypeptide” at para. [0068]:
The term “neuritin polypeptide” as used herein refers to a polypeptide having an amino acid sequence corresponding to a naturally-occurring neuritin polypeptide. This term encompasses, without limitation, polypeptides having an amino acid sequence that shares at least 80% (and at least 81% to at least 99% and all integer percentages in between) sequence identity or similarity with the sequence set forth in any one of SEQ ID NOs: 2, 3 or 4 and preferably having a biological activity such as but not limited to any one or more of: promoting neurite outgrowth, modulating neurite outgrowth during neuronal differentiation, protecting motor neuron axons, promoting dendritic growth, shaping dendritic arbors of target neurons, regulating synaptic plasticity, stabilizing active synapses, promoting synaptic maturation and neuronal migration, promoting the development and maturation of visual cortical neurons, regulating apoptosis of proliferative neurons, and regenerating peripheral nerve and spinal axons, antidepressant actions, inhibition of neuronal and behavioral deficits caused by chronic stress, angiogenesis, and especially any one or more of binding to B cells (e.g., GC B cells), suppression of IgE production, inhibition of PC differentiation, and inhibiting the development or reducing the number of autoreactive B cells. It further encompasses natural allelic variation of neuritin polypeptides that may exist and occur from one organism to another. Also, degree and location of glycosylation or other post-translation modifications may vary depending on the chosen host and the nature of the hosts cellular environment. The term “neuritin polypeptide” is also intended to encompass neuritin polypeptides in their precursor form, as well as those that have been processed to yield their respective bioactive forms. It further encompasses neuritin polypeptides that have either been chemically modified relative to a reference or naturally-occurring neuritin polypeptide and/or contain one or more amino acid sequence alterations relative to a reference or naturally-occurring neuritin polypeptide and/or contain truncated amino acid sequences relative to a reference or naturally-occurring full-length or precursor neuritin polypeptide or domains thereof, including the neuritin signal peptide, mature polypeptide and pro-peptide that is removed in the mature form. The term “neuritin polypeptide” also encompasses proteinaceous molecules with a slightly modified amino acid sequence, for instance, polypeptides having a modified N-terminal end including N-terminal amino acid deletions or additions, and/or polypeptides that have been chemically modified relative to a reference or naturally-occurring neuritin polypeptide. Neuritin polypeptides also encompass proteinaceous molecules exhibiting substantially the same or better bioactivity than a reference or naturally-occurring neuritin polypeptide, or, alternatively, exhibiting substantially modified or reduced bioactivity relative to a reference or naturally-occurring neuritin polypeptide. They also include, without limitation, polypeptides having an amino acid sequence that differs from the sequence of a reference or naturally-occurring neuritin polypeptide by insertion, deletion, or substitution of one or more amino acids and in illustrative examples, encompass proteinaceous molecules that exhibit at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 110%, 120%, and 130% of the specific activity of a reference or naturally-occurring neuritin polypeptide that has been produced in the same cell or cell type. In some embodiments, neuritin polypeptides exhibit different properties relative to a reference or naturally-occurring neuritin polypeptide, including altered (e.g., increased) stability and altered (e.g., enhanced) biological activity such as but not limited to any one or more of: promoting neurite outgrowth, modulating neurite outgrowth during neuronal differentiation, protecting motor neuron axons, promoting dendritic growth, shaping dendritic arbors of target neurons, regulating synaptic plasticity, stabilizing active synapses, promoting synaptic maturation and neuronal migration, promoting the development and maturation of visual cortical neurons, regulating apoptosis of proliferative neurons, and regenerating peripheral nerve and spinal axons, antidepressant actions, inhibition of neuronal and behavioral deficits caused by chronic stress, angiogenesis, and especially any one or more of binding to B cells (e.g., GC B cells), suppression of IgE production, inhibition of PC differentiation, and inhibiting the development or reducing the number of autoreactive B cells.

The broadest reasonable interpretation of part (2) includes a polypeptide comprising SEQ ID NO: 2 ,4 or 6 with one, two, three, four…or seventeen of the amino acid substitutions at the residues 90, 103, 112, 113,120-131 and 138. SEQ ID NO: 4 is a fragment of SEQ ID NO: 2 comprising amino acids 28-142 of SEQ ID NO: 2. SEQ ID NO: 6 is a fragment of SEQ ID NO: 2 comprising amino acids 28-116 of SEQ ID NO: 2. 

Assessment of whether species are support in the original specification 
One embodiment of the invention of the claims was reduced to practice at the time of filing. Applicants disclosed administration of soluble full length neuritin in vitro to cell cultures and in vivo to TFR deficient mice.  
In addition, the complete structure of the following species was disclosed: SEQ ID 2, 4 and 6. SEQ ID NO: 1, 3 and 5 are the polynucleotide sequences.
There was no disclosure of other neuritin polypeptides other than the sequences of SEQ ID NO: 2, 4 and 6. There was no disclosure of variants of neuritin polypeptides comprising substitutions, insertions or deletions. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of SEQ ID NO: 2, 4 and 6 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of SEQ ID NOs: 2, 4 and 6 are not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by the variants of claim 1 (2) because the variants can comprise 17 substitutions in any combination, resulting in a great number of neuritin variants. 
With the aid of a computer, one of ordinary skill in the art could identify all of the peptides that meet the limitations of claim 1 (2) and the claimed variants of SEQ ID NOs: 2, 4 and 6. However, there is no teaching regarding if the variants of SEQ ID NO: 2, 4 and 6 as claimed would result in a polypeptide that is able to inhibit plasma cell differentiation. For example, SEQ ID NO: 2 and 4 can have one, two, three, four….or 17 amino acid substitutions as claimed. The instant specification defines “conservative amino acid substitution” in which one amino acid is replaced with an amino acid residue having a similar side chain [0050] and Table 1. For example, the serine at amino acid 120 could be substituted with a glycine, alanine, threonine, proline, asparagine, histidine, glutamine and cysteine (Table 1, p. 10). 
If one considers that the neuritin polypeptide can comprise one to seventeen substitutions the number of polypeptide that meet the structural requirement of the claim is quite large.
Fig. 13 discloses the alignment of different species of neuritin polypeptides. The alignments shows that high sequence identity between the sequences. For example, there is no sequence that varies from the other sequences by more than a few amino acids. According to the amended claims, residues 120-129 can all be substituted, however the alignment shows that there is very little variation at that stretch of amino acids. 
Therefore, disclosure of SEQ ID NO: 2, 4 and 6 are not representative of the genus including variants of claim 1.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of a neuritin polypeptide that leads to the claimed function of inhibiting plasma cell differentiation. 
The role of neuritin in the immune system and plasma cell differentiation is not well studied. Genecards (https://www.genecards.org/cgi-bin/carddisp.pl?gene=NRN1 accessed 11/6/21) discloses the role of neuritin in development of the nervous system and neurological structure associated with plasticity in adult. A search of the art did not uncover the structure/function correlation of neuritin and its role in plasma cell development/differentiation. Importantly, the instant specification does not suggest the physical basis for the claimed activity and therefore do not describe which substitutions,  could be made while preserving function. The specification does not describe which residues are important for the claimed function of inhibiting plasma cell differentiation. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification fails to provide description in the structure of the protein to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless polypeptides that meet the structural requirements of the claims would also be able to specifically inhibit plasma cell differentiation.  This is an issue of written description. The specification does not make clear which polypeptides are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which polypeptides to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the neuritin polypeptides of SEQ ID NO: 2, 4 and 6. Therefore, only SEQ ID NO: 2, 4 and 6 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 
Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Applicants argue that Fig. 13 presents a sequence alignment of 25 different mammalian neuritin polypeptide sequences. Applicants show that the neuritin is highly conserved across different mammalian species with variation in only 17 residues of the full length polypeptide at the claimed residues. Applicants argue that residues which differ at the same position between different WT neuritin polypeptides are non-essential amino acids that can be altered. Applicants argue that PHOSITA would expect members of the claimed genus to have properties similar to those of SEQ ID NO: 2,4 and 6 because of the high degree of structural similarities. 
This argument is not persuasive because Fig. 13 discloses that there is very little variation and a high degree of sequence identity between the different neuritin polypeptides. For example, there is no sequence that varies from the other sequences by more than a few amino acids. According to the amended claims, residues 120-129 can all be substituted, however the alignment shows that there is very little variation at that stretch of amino acids. Importantly, as indicated above, the role of neuritin in the immune system and plasma cell differentiation is not well studied and there is no structure/function correlation for the claimed function of plasma cell development/differentiation. Therefore, PHOSITA would not know which variants (which substitutions and how many) could be made while preserving the claimed function. In other words, the specification does not describe which residues are important for the claimed function of inhibiting plasma cell differentiation, therefore one of ordinary skill in the art would not be able to ascertain which substitutions could be made while preserving the claimed function. As indicated above, the specification does not make clear which polypeptides are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which polypeptides to make.
For the reasons presented above, the rejection is maintained. 

Prior art of Record
	The art is silent regarding administering neuritin for inhibition of plasma cell differentiation to a subject having an IgE mediated disorder, wherein the IgE mediated disorder is not an autoreactive B-cell disorder, wherein the neuritin polypeptide, to thereby inhibit PC differentiation in the subject. The closest prior art is Nedivi et al. (US20080227745). Nedivi et al. teach administration of soluble Cpg15 for treatment of a condition of excessive cell death. Nedivi et al. teach conditions of excessive cell death include multiple sclerosis and rheumatoid arthritis (claim 12 and [0097]). However, MS and rheumatoid arthritis are autoreactive B-cell disorders [0182] and are excluded from the instant claims. There was no art found that disclosed the function of neuritin in plasma cell development or differentiation and administration of subject with an IgE mediated disorder. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/Primary Examiner, Art Unit 1654